Citation Nr: 1109563	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-11 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating due to individual unemployability (TDIU) caused by service-connected disabilities.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1969.  He had service in the Republic of Vietnam, where his awards and decorations included the Combat Infantryman Badge, the Bronze Star Medal, and the Purple Heart Medal with one oak leaf cluster.

The Veteran testified before one of the undersigned Acting Veterans Law Judges (VLJs) at the RO in November 2007.  A transcript of this hearing is associated with the claims file.  

In February 2008 the appeal was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denials of entitlement to service connection for hepatitis C, entitlement to a disability rating in excess of 70 percent for the Veteran's service-connected PTSD, and entitlement to a TDIU.  Thereafter, the case was returned to the Board for further appellate action.

In August 2010, the Board again remanded the case so that the Veteran could be scheduled for an additional hearing before a VLJ.  That hearing was held at the RO in November 2010 before the second undersigned Acting VLJ.  Following that hearing, the case was, again, returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  On November 2, 2010, during his hearing before the undersigned Acting Veterans Law Judge, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to service connection for hepatitis C.  
2.  The Veteran's service-connected PTSD is productive of serious symptoms, to include short-term memory loss (although not with respect to names of close relatives, his former occupation, or his own name).  However, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and/or disorientation to time or place have not been shown.  

3.  The Veteran has a combined rating of 70 percent due to the following service-connected disabilities:  PTSD, evaluated as 70 percent disabling and the residuals of a shell fragment wound of the left arm, evaluated as noncompensable. 

4.  The Veteran has a high school education and work experience as a production material technician.

5.  The Veteran's service-connected disorders preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.  


CONCLUSIONS OF LAW

1.  The Veteran has met the criteria to withdraw his claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.3, 4.16, 4.18 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hepatitis C

In February 2003, the RO denied the Veteran's claim of entitlement to service connection for hepatitis C.  The Veteran disagreed with that decision and perfected an appeal to the Board.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Such withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his November 2010 hearing before the undersigned Acting VLJ, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for hepatitis C.  [A transcript of that hearing has been associated with the claims folder.]  Hence, with respect this service connection issue, there remains no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review that issue, and it is dismissed.

II.  PTSD and TDIU

A.  VA's Duty to Notify and Assist

Although the Veteran has withdrawn the issue of entitlement to service connection for hepatitis C, the Board retains jurisdiction over the issues of entitlement to a rating in excess of 70 percent for PTSD and entitlement to a TDIU.  Prior to consideration of the merits of those issues, the Board must determine whether VA has met its statutory duty to assist him in the development of those issues.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Initially, and with regard to the Veteran's claim for a TDIU, the Board notes that, as will be discussed in further detail in the following decision, this issue is being granted in full.  Given the favorable action taken herein with regard to this issue, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

With respect to the Veteran's claim for an increased rating for his service-connected PTSD, he was apprised of VA's duties to both notify and assist in correspondence dated in May 2008.  (Although the notice required by the VCAA was not provided until after the RO adjudicated the Veteran's claim, any timing error has have been cured by the agency of original jurisdiction's (AOJ's) subsequent actions-including its readjudication of the Veteran's increased rating claim, and issuance of a supplemental statement of the case in February 2010.  Id.)  Specifically, regarding VA's duty to notify, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to a higher rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, what information VA would assist in obtaining on the Veteran's behalf, and the criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Board acknowledges that, with regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, the May 2008 correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  The Veteran was also notified that examples of evidence of an increase in his PTSD could include doctors' statements, clinical evaluation records, dates of examinations, as well as statements from other individuals who are able to describe from their knowledge and personal observations the manner in which his disability has worsened.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran.  

Additionally, the Board finds that VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence necessary to substantiate his increased rating claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of records reflecting the Veteran's treatment by VA from June 2005 through February 2010; an August 2006 statement from the Veteran's former employer; the transcript of the November 2007 and November 2010 hearings; a May 2008 statement by T. M., a friend of the Veteran; and a November 2010 statement by the Veteran's son.  

In July 2006 and September 2008, VA examined the Veteran to determine the extent of his impairment due to PTSD, including the effect on his ability to obtain and maintain substantially gainful employment.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2010); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the remaining issues on appeal.

B.  Factual Background

VA outpatient records, dated from June 2005 through November 2006, show that the Veteran was followed for PTSD.  In February and November 2006, those records show that the Veteran received psychiatric and psychological treatment for PTSD, manifested primarily by nightmares and a depressed mood.  Generally, he was alert and oriented, attentive, and appropriately dressed and groomed.  In addition, his thought was clear and coherent, and he demonstrated an adequate memory, speech, insight, and judgment.  He denied suicidal or homicidal ideation, and the health care providers assigned the Veteran a Global Assessment of Functioning (GAF) score of 65.

On his claim for a TDIU, VA Form 21-8940 received in May 2006, the Veteran reported that he was last employed full time at an Air Force base as a production material technician.  He performed those duties from March 2001 until March 2006, when he reportedly became too disabled to work.  He stated that he had planned to work longer but that the stress at work had caused him to retire.  He also stated that his PTSD prevented him from securing or following any substantially gainful occupation.  He noted that he had a high school education, but no other training, before he became too disabled to work.  He responded in the negative, when asked if he left his last job because of disability and that he did not expect to receive disability retirement benefits or worker's compensation benefits.  

During his July 2006 VA psychiatric examination, the Veteran reported that every year around May, he experienced insomnia, flashbacks, nightmares, recurrent memories, and a depressed mood, because that was when his friends had died.  He stated that he did not want to be around people.  In this regard, he noted that he did not work well with others and that during the last five years of his employment, he worked alone.

After leaving the service, the Veteran reportedly had adjustment problems, which included suicide attempts and the necessity for three periods of hospitalization.  Since service, he stated that he had been employed in the Civil Service.  After service, he also encountered a number of legal problems, including driving a vehicle, while under the influence and drug charges.  In addition, he reported multiple marriages which had ended in divorce.

On mental status examination, the examiner found the Veteran to be a reliable historian.  His affect and mood were abnormal with findings of nervousness.  He reportedly had anxiety and nervousness all the time, which made it difficult to concentrate and function.  He also acknowledged that he had panic attacks which occurred less than once a week.  During those attacks, he reported that he became short of breath and that his blood pressure would go up.  He demonstrated a mild memory loss, in which he would forget names, directions, and recent events.  The Veteran's orientation was within normal limits, and his appearance and hygiene were appropriate.  His behavior was also appropriate, and his communication and speech were within normal limits.  There was no suspiciousness present, and no delusions, hallucinations, or obsessional rituals.  The Veteran's thought processes were appropriate, and his judgment was not impaired.  Suicidal and homicidal ideation were also absent.  Following the examination, the relevant diagnosis was PTSD with depression.  The examiner noted that the Veteran's substance abuse problem was related to his PTSD.  The examiner found that the disturbance associated with the Veteran's PTSD caused distress or impairment in social, occupational, or other areas of functioning.  The Veteran reportedly had difficulty establishing and maintaining effective work, school, and social relationships, as well as an inability to maintain an effective family role because of PTSD.  He also had difficulty understanding complex commands because of PTSD.  Mentally, the Veteran did not have difficulty performing the activities of daily living or with recreational or leisure pursuits.  The examiner assigned a GAF score of 50.  

In August 2006, the Veteran's former employer reported that the Veteran had worked for the Civil Service for 23 years, before retiring in March 2006.  It was noted that during the 12 months preceding his last date of employment, he had not lost any time due to disability.

During VA psychiatric treatment in March 2007, the Veteran complained of depression, sleep disturbance, intrusive thoughts, and isolation.  He was sad and tearful but denied suicidal or homicidal ideation.  He was alert and oriented with clear, goal-directed speech and good insight and judgment.  

From April to June 2007, the Veteran was hospitalized by VA for the treatment in the inpatient PTSD program.  On the discharge summary, it was noted that the Veteran was dressed appropriately and displayed good eye contact.  His affect was generally broad, and his speech was fluid and logical.  His thought processes were clear, and he was oriented in all spheres.  His cognitive screen was, generally, within normal limits, but he had problems with the delayed memory task.  There were no auditory or visual hallucinations or delusions.  He denied suicidal intent but recounted to remote parasuicidal behaviors in the early 1970's.

The Veteran's stressors and symptom frequency were based primarily on his self-report.  By history and review, the examiner stated that the Veteran was possibly underreporting the intensity of some of his symptoms.  His most intensive symptoms were nightmares, upset in response to stressor reminders, avoidance of stressor reminders, loss of interest, emotional numbing, a sense of a foreshortened future, impaired concentration, exaggerated startle response, sleep problems, and guilt.  At the time of the Veteran's discharge from the hospital, the relevant diagnoses were PTSD and rule out mood disorder, not otherwise specified.  He was assigned a GAF score of 45.

VA psychiatric treatment records, dated from January to September 2008, show that the Veteran continued to be followed for PTSD.  The Veteran reported that in September 2007, he had gotten married and divorced and that he was dating again.  He reported occasional nightmares.  On examination, he was fairly groomed, and his insight and judgment were fair.  His speech was normal, and his eye contact was good.  His mood was good, and his affect was appropriate and unrestricted.  There were no suicidal or homicidal ideations, delusions, or auditory or visual hallucinations.  His thought processes were logical and goal directed, and his memory was grossly intact.  He demonstrated no psychomotor retardation or agitation.

In May 2008, T. M., the Veteran's friend, stated that the Veteran had high moral values and convictions but that he had many bad flashbacks and a serious drinking problem associated with PTSD.  Mr. M. opined that the Veteran's health problems, including those with PTSD and his heart, neck, and back would preclude the Veteran from holding a position in the work force.  

In September 2008, the Veteran was reexamined by VA.  He reported that without medication, he slept very poorly.  He stated that he continued to have nightmares but that his medication had lessened their frequency and/or intensity to one to three a month.  He also reported intrusive thoughts regarding his Vietnam experiences and avoided conversation about his stressor events.  He noted a tendency to look and listen and to check and recheck his environment.  He continued to report difficulty getting close to others and noted that he had had seven divorces with six different women.  He also reported great difficulty in forming positive relationships with his supervisors and other workers.  He further noted that he isolated himself and that he had a tendency to be more depressed.  In this regard, the Veteran stated that he prior to his March 2006 retirement, he had been able to work with his supervisor in providing the Veteran with a working arrangement in which he was virtually alone.  He felt that it would be very difficult for him to work at any sort of job, unless he could have that same sort of working arrangement.  He indicated that he continued to be irritable and short-tempered.  

On examination, the Veteran was slightly down.  He was casually and appropriately dressed and oriented times 4.  He continued to have problems with his short memory, which was reportedly fair.  There was no evidence of difficulty with his attention or concentration or ability to calculate, and he had no thought disorder, delusions, or hallucinations.  He did not have suicidal or homicidal ideations or intent, though he had experienced such ideas in the recent past.  It was noted that the Veteran's use of alcohol had been problematic over the years.  Following the VA examination, the relevant diagnoses were PTSD with associated depression, and the examiner assigned the Veteran a GAF of 50.  The examiner noted that the Veteran's PTSD would continue to produce significant difficulty in the job market and that he would have severe difficulty if he had to do a lot of relating with supervisors, co-workers or customers.  The examiner opined that in an ideal situation, where he could work in isolation from others, he would probably be able to maintain work at a reasonable level.  Finally, the examiner noted that the Veteran was able to maintain his activities of daily, such as personal hygiene and dressing and feeding himself.  

From January 2009 through February 2010, the Veteran continued to be followed by VA for PTSD.  As in previous treatment records, he was fairly groomed, and his insight and judgment were fair.  His speech was normal, and his eye contact was good.  His mood was good, and his affect was appropriate and unrestricted.  There were no suicidal or homicidal ideations, delusions, or auditory or visual hallucinations.  His thought processes were logical and goal directed, and his memory was grossly intact.  He demonstrated no psychomotor retardation or agitation.

In November 2008, the Veteran's son, noted that the Veteran's PTSD had been associated with a lifelong history of sleep difficulty, nightmares, and alcohol problems.  In this regard, he reportedly witnessed two episodes in which his father had attempted to commit suicide.  In addition, the Veteran's son noted that over the last few years, the Veteran's health problems had been affected by heart problems with the insertion of a pacemaker, neck surgery, and blood pressure problems.  

C.  PTSD

Applicable Law and Regulations

The Veteran seeks entitlement to a rating in excess of 70 percent for his service-connected PTSD.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1. 

PTSD is rated in accordance with the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted when there are such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

During his hearings on appeal, the Veteran testified that his service-connected PTSD has made it difficult for him to concentrate and that it is associated with panic attacks and significant sleep impairment with nightmares.  He further testified that such manifestations effectively precluded him from working with others or having an effective family life.  Therefore, he maintains that a disability rating in excess of 70 percent is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, this aspect of the Veteran's appeal will be denied.  

The preponderance of the foregoing evidence shows that the Veteran's PTSD is manifested primarily by fair grooming, fair judgment and insight, disturbed sleep, nightmares, intrusive thoughts, avoidance behavior, a depressed mood, sadness on the anniversary date of his stressor, and social isolation.  Generally, those manifestations have been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although earlier treatment records revealed a GAF of 65, more recent records, including the reports of his two VA psychiatric examinations and period of hospitalization to treat PTSD, show a GAF of 45 to 50.  

The GAF scale is relevant to an evaluation of the level of impairment caused by PTSD.  That scale is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders.  38 C.F.R. § 4.125, 4.130 (2010).  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM IV at 32.  However, a GAF of A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  While important in assessing the level of impairment caused by psychiatric illness, the GAF score is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

As the psychiatric evaluations completed during current appeal illustrate, the Veteran's PTSD is productive of serious symptoms, to include short-term memory loss (although not with respect to names of close relatives, his former occupation, or his own name).  Signifiantly, the Veteran's PTSD has not been shown to be productive of a gross impairment in his thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and/or disorientation to time or place.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for an increased rating.  He does not meet or more nearly approximate the schedular criteria for a 100 percent rating for his service-connected PTSD.  Therefore, the current rating is confirmed and continued, and the appeal is denied.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected PTSD.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to his service-connected PTSD.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for his service-connected PTSD.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).

D.  TDIU

Applicable Law and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(b).  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability due to service-connected disability.  38 C.F.R. § 3.340.  When the Veteran's schedular rating is less than total (for a single disability or combination of disabilities), a total rating may nonetheless be assigned provided that when there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

Any consideration as to whether the Veteran is unemployable is a subjective one, that is, one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Prec. Op. VA Gen. Counsel 75-91 ("Unemployability" in VA Regulations on Total Rating Compensation, Inability to Secure and Follow Substantially Gainful Employment; No Average Person Standard, 57 Fed. Reg. 2317 (1992)).  

Advancing age and nonservice-connected disability may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 C.F.R. § 3.341(a), 4.19.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A veteran may be considered as unemployable upon termination of employment which was provided on account of disability, or in which special consideration was given on account of the same, when it is satisfactorily shown that he or she is unable to secure further employment.  Consideration is given to the circumstances of employment in individual claims, and, if the employment was only occasional, intermittent, tryout or unsuccessful, or eventually terminated on account of the disability, present unemployability may be attributed to the static disability.  

Analysis

During his hearings on appeal, the Veteran testified that his service-connected disabilities preclude him from performing all forms of substantially gainful employment.  Therefore, he maintains that a TDIU is warranted in accordance with the provisions of 38 C.F.R. § 4.16(a).  After carefully considering the claim in light of the record and the applicable law, the Board agrees.  Accordingly, this portion of the Veteran's appeal will be granted.  

In this case, a combined 70 percent rating is currently in effect for the Veteran's service-connected PTSD, and a noncompensable rating is in effect for his service-connected residuals of a shell fragment wound of the left arm.  Clearly, such ratings meet the criteria for a total rating due to unemployability noted above.  38 C.F.R. § 4.16(a).  Therefore, the Board must determine whether the Veteran's service-connected disabilities render him unemployable.  

The evidence of record, including VA Form 21-8940, received by the RO in May 2006, shows that the Veteran has a high school education and work experience as a production material technician.  Prior to his March 2006 retirement from the Civil Service, he had been able to work with his supervisor in designing a working arrangement in which he worked virtually alone for many years.  The evidence of record shows that such an arrangement was necessary, because the Veteran's PTSD caused him great difficulty in forming positive relationships with his supervisors and other workers.  When a change in management precipitated a change in the Veteran's working arrangement, his stress level increased to the point that he felt forced to retire prematurely.  In the Board's judgment, such an arrangement was tantamount to a protected position.  That is, it was so tailored to the Veteran's circumstances that it would not ordinarily be available to the nondisabled to earn their livelihood in the community where the Veteran resides.  

In assessing the Veteran's ability to return to the workforce, the Board notes that the most recent VA examination reports and the report of the Veteran's residential treatment for PTSD show that his GAF is 45 to 50.  In accordance with DSM-IV, such a GAF is assigned, when the Veteran's PTSD is so severe that he is unable to keep a job.  When considered with the other evidence of record, such a GAF strongly suggests that the Veteran is, effectively, precluded from returning to all forms of substantially gainful employment consistent with his education and work experience.  

Indeed, the September 2008 VA examiner found that the Veteran's PTSD causes serious impairment in his occupational functioning.  Specifically, the examiner explained that the Veteran's PTSD "would continue to produce significant difficulty in the job market and [that] he would have severe difficulty if he had to do a lot of relating with supervisors, coworkers, or customers."  According to the examiner, only in an "optimal situation-where he could work in isolation from other"-could he maintain a reasonable level of work.  

Based on this evidentiary posture, the Board finds, at the very least, an approximate balance of evidence both for and against the Veteran's claim that he is unemployable due to his service-connected disorders.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. Accordingly, entitlement to a TDIU is warranted.  This portion of the Veteran's appeal is allowed.


(CONTINUED ON NEXT PAGE)

















ORDER

The appeal of the issue of entitlement to service connection for hepatitis C is dismissed.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals



		  ______________________________	         ______________________________
            THERESA M. CATINO		               J. K. Barone
         Acting Veterans Law Judge		    Acting Veterans Law Judge
         Board of Veterans' Appeals		    Board of Veterans' Appeals

Department of Veterans Affairs


